DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the 112 rejections. Therefore, the 112 rejections have been withdrawn.
In view of Applicants amendments/arguments (see flow cytometer in claim 1), the 102 rejection of claim 1 has been withdrawn (however, the 102 rejection of claim 44 has been maintained for reasons given below). Nevertheless, since Applicant’s makes arguments concerning one of the references that is used in the current rejection, those arguments will still be addressed.
Regarding the 102 rejections, Applicant appears to argue the following: 1) The amended claims require a flow cytometer. 2) Certain elements such as sheath flow are implicit in a flow cytometer. 3) Trainer is silent to a flow cytometer. 4) In order to classify very small particles, Trainer stops the flow of the flow stream. But stopping and controlling would be difficult or impossible. 5) Trainer describes several reasons why sheath flow is incompatible with Trainer’s methods
In response, the examiner notes the following: 1) Apparatus claim 44 does not require a flow cytometer or sheath flow. The only elements positively recited in the claim are the detectors and the processing module. Therefore, the 102 rejection of claim 44 is maintained, since the device of Trainer is capable of the intended use of being used on a particle in a flow cytometer as evidenced by paragraph 162, which reads, “Other methods could include the use of small capillaries or sheath flow to force all of the particles to go through the center of the source beam. But these methods are sometimes prone to particle clogging. In sheath flow, the particle dispersion is restricted to flow through a narrow jet, which is surrounded by a flow sheath of clean dispersant. If the particle concentration is low, the particles in this narrow stream will pass through the laser in single file and in locations close to the center of the beam. This method could be used with the ideas in this disclosure...” 2) it is noted that not all flow cytometers have sheath flow. For example, even in the document cited by the Applicant (footnote three on page 9 of Applicant’s arguments), there are additional types of cytometers described that don’t require sheath flow (including for example acoustic focusing cytometers that allow “for higher sample input and less sample clogging” as described in the “Instrumentation” section of the document). 3) The figures cited in Trainer don’t explicitly depict a flow cytometer; therefore, the 102 rejection of claim 1 is withdrawn. 4) Applicant’s cited sections refers to optional steps that Trainer describes if one wishes to analyze a very specific type of particle (in other words, there are specific choices the user can make to adapt the device (or method) to specific types of particles but it’s not necessary to do so in order to operate the device or method).  5) Trainer says that sheath flow is compatible with the method “This method could be used with the ideas in this disclosure” (in the paragraph cited by Applicant, paragraph 162). The question of whether one would be motivated to modify Trainer is moot, since there is no modification of Trainer in the current Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing module in claims 44-49 (nonce term is module and function is “determines the size…”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 44-45 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Trainer (US 2007/0165225).
Regarding claim 44, Trainer teaches a system comprising: 
a first side scatter photodetector that generates a first data signal from the scattered light (figure 1; paragraph 52; all four detectors are considered side detectors because they detect light at angle that is not parallel nor anti-parallel with the incident beam); and 
a second side scatter photodetector that generates a second data signal from the scattered light (a different one of the four detectors in figure 1); and 
(b) a processing module that determines information on the particle from the first and second data signals obtained from the first and second side scatter photodetectors (paragraph 52 and figure 7).


    PNG
    media_image1.png
    490
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    519
    964
    media_image2.png
    Greyscale


Regarding claim 45, Trainer teaches the side scatter photodetectors are positioned parallel to the longitudinal axis of the flow stream (figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 16-17, 23, 44, and 46-49 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 6,409,141 B1) in view of Birnbaum (US 20180058987 A1).
Regarding claim 1, Yamazaki teaches a method comprising: 
(a) detecting scattered light (6) with: 
a first side scatter photodetector that generates a first data signal from the scattered light (1 of e, f, g, i, h); and 
a second side scatter photodetector that generates a second data signal from the scattered light (a different 1 of e, f, g, i, h); and 
(b) determining information on the particle from the first and second data signals obtained from the first and second side scatter photodetectors (column 1, line 30 – column 2, line 40).

    PNG
    media_image3.png
    837
    552
    media_image3.png
    Greyscale

Yamazaki suggests but doesn’t explicitly teach that the determined information includes the size of the particle (suggested by column 2, lines 15-30, which explains that different size particles scatter light in different directions, and that whether the particle is smaller than, similar to. or larger than the wavelength of light determines which directions [forward, side, or back] it scatters. Additionally, Birnbaum is also directed to a flow cytometer (paragraph 6) and teaches determining the size of the particle based on the detected signals (paragraph 48). Additionally, Birnbaum teaches this helps to sort the particles (paragraph 48).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above method by determining the size of the particle based on the detected signals to facilitate sorting the particles. 
Regarding claim 3, Yamazaki teaches the scattered light is detected by: a first side scatter photodetector (detectors that detect light e, f, g in figure 16) positioned at a 90 degree angle with respect to the incident beam of light irradiation; and a second side scatter photodetector (detectors that detect light i and h in figure 16) positioned at an angle that is less than 90 degree with respect to the incident beam of light irradiation (figure 16); the back scattered light from the flow stream is propagated to the second side scattered photodetector with a mirror and a collection lens (3, 4, and 5 that detect light i and h); the mirror comprises a mirror with a hole (4 that detects i and h).
Regarding claim 4, Yamazaki teaches the second side scatter photodetector (Yamazaki: detectors that detect light i and h in figure 16) is configured to detect back scattered light from the flow stream.
Regarding claim 5, Yamazaki teaches the back scattered light from the flow stream is propagated to the second side scattered photodetector with a mirror and a collection lens (Yamazaki: 3, 4, and 5 that detect light I and h)
Regarding claim 6, Yamazaki teaches the mirror comprises a mirror with a hole (Yamazaki: 4 that detects light i and h).
Regarding claim 7, Yamazaki teaches the side scatter photodetectors (Yamazaki: detectors 6 that detect light i and h) are positioned at an angle of less than 902 with respect to the incident beam of light irradiation
Regarding claim 8, Yamazaki teaches detecting scattered light with a forward scatter photodetector (6 that detects b, c, d).
Regarding claim 16, Yamazaki teaches the particle are cells (columns 1-2).
Regarding claim 17, Yamazaki teaches the method comprises irradiating particles in a flow stream with a light source (columns 1-2 and figure 9).
Regarding claim 23, Yamazaki teaches scattered light from the flow stream is propagated to the photodetectors with an optical collection component (figure 9).
Regarding claim 44, Yamazaki teaches a system comprising: 
a first side scatter photodetector that generates a first data signal from the scattered light (1 of e, f, g, i, h); and 
a second side scatter photodetector that generates a second data signal from the scattered light (a different 1 of e, f, g, i, h); and 
(b) a processing module that determines information on the particle from the first and second data signals obtained from the first and second side scatter photodetectors (column 1, line 30 – column 2, line 40).
Yamazaki suggests but doesn’t explicitly teach that the determined information includes the size of the particle (suggested by column 2, lines 15-30, which explains that different size particles scatter light in different directions, and that whether the particle is smaller than, similar to. or larger than the wavelength of light determines which directions [forward, side, or back] it scatters. Additionally, Birnbaum is directed to a similar flow cytometer (paragraph 6) and teaches determining the size of the particle based on the detected signals (paragraph 48). Additionally, Birnbaum teaches this helps to sort the particles (paragraph 48).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above method by determining the size of the particle based on the detected signals to facilitate sorting the particles. 
Regarding claim 46, Yamazaki teaches the scattered light is detected by: a first side scatter photodetector (detectors that detect light e, f, g in figure 16) positioned at a 90 degree angle with respect to the incident beam of light irradiation; and a second side scatter photodetector (detectors that detect light i and h in figure 16) positioned at an angle that is less than 90 degree with respect to the incident beam of light irradiation (figure 16); the back scattered light from the flow stream is propagated to the second side scattered photodetector with a mirror and a collection lens (3, 4, and 5 that detect light i and h); the mirror comprises a mirror with a hole (4 that detects i and h).
Regarding claim 47, Yamazaki teaches the second side scatter photodetector (Yamazaki: detectors that detect light i and h in figure 16) is configured to detect back scattered light from the flow stream.
Regarding claim 48, Yamazaki teaches the system comprises a mirror (Yamazaki: 4 that detects light i and h) configured to propagate back scattered light from the flow stream to the second side scattered photodetector.
Regarding claim 49, Yamazaki teaches the mirror comprises a mirror with a hole (Yamazaki: 4 that detects light i and h).
Claims 2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Birnbaum as applied to claim 1 above, and further in view of Trainer (US 2007/0165225).
Regarding claim 2, Yamazaki doesn’t explicitly teach the side scatter photodetectors are positioned parallel to the longitudinal axis of the flow stream.
Like Yamazaki, Trainer is directed to measuring particles in flow streams and teaches arranging the detectors in parallel to the longitudinal axis of the flow stream (detectors 1-4 in figure 1; multielement detector A and detector 1C).

    PNG
    media_image1.png
    490
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    519
    964
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that at least two side scatter photodetectors are positioned parallel to the longitudinal axis of the flow stream in order to meet the design preferences of the user and adapt the device to a user’s measurement environment and space.
Regarding claim 9, Yamazaki teaches generating a data signal from the scattered light with each of the photodetectors (column 1-2 and figure 9)
Yamazaki doesn’t explicitly teach; calculating a ratio of data signals from two or more of the photodetectors; and determining the size of the particle based on the calculated ratio of the data signals.
Trainer teaches calculating a ratio of data signals from two or more of the photodetectors; and determining the size of the particle based on the calculated ratio of the data signals (paragraph 52).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by calculating a ratio in order to more accurately determine the size of the particle by utilizing the amount that is scattered in multiple directions in the calculation.
Regarding claim 10, in the above combination the method comprises calculating a ratio of the data signals between each of the photodetectors (Trainer, paragraph 52).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Brinbaum as applied to claim 1 above, and further in view of Yguerabide (US 6214560 B1).
Regarding claim 14, Yamazaki doesn’t teach the particle has a diameter of 200 nm or less.
Yguerabide teaches a particle has a diameter of 200 nm or less (column 22, line 60 – col. 23, line 5)
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by analyzing particles with a variety of sizes including particles having a diameter of 200 nm or less in order to identify a wide variety of particles and their sizes including small particles.
Additional Prior Art
CN 102192872 B  measures side-scattered (7a), forwarscattered (7b), and backscattered(7c; paragraphs 10) ( flow cell (3; paragraph 46), “0115] will now be more specifically described effects of the invention. FIG. 9 shows in the case of optical measurement device 13 configuration of the present invention. In an example, the optical measuring device 13 is used for the excitation light propagation direction 5 of analysis measuring side scattered light 7a on the downstream side of the sheet 3, and the excitation propagation direction light 5 on the upstream side of the chip 3 measuring side scattered light 7c. comparing the scattered light 7a and the scattered light 7c in the measurement result.
size is determined from forward scattered light, while shape and structure is determined from 7a

    PNG
    media_image4.png
    366
    471
    media_image4.png
    Greyscale

WO 2016099538 A1 discloses side and forward scattering (figure 1)

    PNG
    media_image5.png
    357
    620
    media_image5.png
    Greyscale

US 20100165341 A1 reads, “parabolic reflector 130 includes a circular aperture at its vertex to allow for uninterrupted propagation of light from light source 105 to sampling area 110.

    PNG
    media_image6.png
    598
    882
    media_image6.png
    Greyscale

US 20210055200 A1 (effective filing date of 8/22/2019) discloses

    PNG
    media_image7.png
    685
    720
    media_image7.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877